Citation Nr: 1755703	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine foraminal stenosis.  

2.  Entitlement to an increased rating for service-connected status post left knee total replacement, including a rating in excess of 20 percent prior to June 15, 2010, and a rating in excess of 30 percent from September 1, 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1976 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in order to afford the Veteran updated VA examinations to evaluate the current severity of his service-connected lumbar spine and left knee disabilities.  

The Veteran was afforded VA examinations in November 2009 and January 2017, but his lumbar spine was not evaluated in January 2017 and, as a result, there is no comprehensive evaluation of his lumbar spine since November 2009.  Additionally, there is a question as to whether the Veteran's lumbar spine disability is manifested by ankylosis or a neurologic condition affecting his lower extremities.  In this regard, the November 2009 VA examiner noted the Veteran's posture was fixed in a flexed position, which suggests ankylosis in the spine, but the VA examiner later stated there was no ankylosis, without further explanation.  Likewise, VA treatment records consistently note that the Veteran's low back pain radiates into his right lower extremity and contain a diagnosis of radiculopathy; however, there is no comprehensive examination of record that evaluates the nature and severity of the radiculopathy.  

Finally, the Board notes that none of the VA examinations of record are adequate, as the Veteran's lumbar spine and left knee were not tested for pain on both active and passive motion or in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Thus, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records dated since September 2017.  

2. Schedule the Veteran for VA examinations to determine the current severity of his lumbar spine and left knee disabilities.  The claims file must be made available to the examiner(s).  Each examination should identify and completely describe all current symptomatology associated with each disability.  

The lumbar spine examination should specifically identify and describe any associated neurologic condition, including but not limited to, radiculopathy or neuropathy affecting the lower extremities.  See VA treatment records dated August and October 2009.  The lumbar spine examiner should also identify if the Veteran's spine is manifested by ankylosis and, if needed, reconcile such finding with the notation of the Veteran's posture fixed in flexion during the November 2009 VA examination.  

The examination must include range of motion studies, including testing tested for pain on both active and passive range of motion and in weight bearing and nonweight-bearing.  The examiner should also indicate the degree at which pain begins.  

3. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


